Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a  first tab disposed on the bottom surface of the first hub portion extending inwardly toward the second hub portion, the first tab including a passage configured to receive a projection disposed on the bottom of the surface of the second hub portion; a second tab disposed on the bottom surface of the second hub spaced apart from the projection extending inwardly toward the hub configured to slidably contact the bottom surface of the first hub; and wherein when the first tab is engaged with the projection, the abutment surfaces of the first and second hubs are in contact as set forth in claim 1, and a first tab having angled sidewalls disposed on the bottom surface of the first hub portion extending inwardly toward the second hub portion, a second tab having angled sidewalls complementary to the angled sidewalls of the first tab disposed on the bottom surface of the second hub configured to slidably contact the bottom surface of the first hub; and wherein when the first tab includes a locking structure configured to engage a complementary locking structure located on the bottom surface of the second hub portion such that when the locking structure is engaged with the complementary locking structure the abutment surfaces of the hub are in direct contact as set forth in claims 17 and 18.
Vulpitta (2012/0006497 A1) teaches a first tap 44 and second tap 46 located at the top surface of the hub portions extending outwardly but lacks the above limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724